                                            Case 3:11-cv-04454-SI Document 95 Filed 05/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERNEST EDWARD DYKES,                                Case No. 11-cv-04454-SI
                                   8                    Petitioner,
                                                                                             ORDER
                                   9             v.

                                  10     RONALD DAVIS, Warden of California                  DEATH PENALTY CASE
                                         State Prison at San Quentin,
                                  11
                                                        Respondent.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Before the Court is Petitioner’s “Motion to Withdraw Claims Two Through Eight of the
                                  14
                                       Petition; Notice of Exception to Denial of Discovery; Notice of Request for Judgment on Claim
                                  15
                                       One; [and] Request for Certificate of Appealability” (Docket No. 92). On February 20, 2020, the
                                  16
                                       Court entered an Order (Docket No. 90) denying Petitioner’s First Motion for Discovery. The Court
                                  17
                                       next entered an Order (Docket No. 91) directing the parties to jointly confer and, on or before April
                                  18
                                       17, 2020, propose a schedule for further litigation in this matter. In lieu of the conference and
                                  19
                                       scheduling proposal directed by the Court’s Order, Petitioner has filed the instant motion in which
                                  20
                                       he, in pertinent part, requests that the Court withdraw, without prejudice, claims two through eight
                                  21
                                       of his habeas petition, enter judgment against him on claim one of the petition, and, further, grant
                                  22
                                       him a certificate of appealability so that he may appeal this Court’s denial of his discovery motion.
                                  23
                                       Other than to assert that claims two through eight must be withdrawn with prejudice to their renewal
                                  24
                                       in order to obtain a final, appealable judgment, Respondent takes no position on Petitioner’s motion
                                  25
                                       or his request for a certificate of appealability. See Docket No. 93 at 2.
                                  26
                                              Although Petitioner notes his “respectful and ongoing exception” to the Court’s Order
                                  27
                                       denying his motion for discovery, see Docket No. 92 at 1, and requests a certificate of appealability
                                  28
                                            Case 3:11-cv-04454-SI Document 95 Filed 05/21/20 Page 2 of 2




                                   1   (“COA”) related to such Order, nowhere in his motion does Petitioner address the standard

                                   2   applicable to such requests or explain why he is entitled to a COA in this instance. The Court may

                                   3   issue a COA “only if the applicant has made a substantial showing of the denial of a constitutional

                                   4   right.” 28 U.S.C. § 2253(c)(2). Hence, in order to obtain a COA, Petitioner must demonstrate that

                                   5   “reasonable jurists could debate whether . . . the petition should have been resolved in a different

                                   6   manner or that the issues presented were ‘adequate to deserve encouragement to proceed further.’”

                                   7   Slack v. McDaniel, 529 U.S. 483, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

                                   8   (1983)). Petitioner leaves it to the final sentence of his reply to attempt any effort at satisfying this

                                   9   requisite showing. He argues, without citation to any authority, as follows: “In this first capital

                                  10   habeas petition, given the gravity of the matter and the details presented in support of his motion for

                                  11   discovery, it is respectfully urged that reasonable jurists could disagree with this Honorable Court’s

                                  12   order denying Petitioner’s motion for discovery.” Docket No. 94 at 3. With respect to the Court’s
Northern District of California
 United States District Court




                                  13   denial of discovery, this summary assertion is insufficient to obtain a COA.

                                  14          In his Declaration in support of the instant motion, Petitioner’s counsel states that, “[i]f the

                                  15   Court wishes briefing to support [Petitioner’s request for a COA], it will be [his] pleasure to provide

                                  16   it.” Docket No. 92 at 5. He repeats this offer in his Declaration submitted with Petitioner’s reply.

                                  17   See Docket No. 94 at 6. In view of the scant argument offered to this point, the Court finds such

                                  18   briefing necessary to fully consider Petitioner’s request. Accordingly, Petitioner shall submit a

                                  19   brief in support of his request for a COA on or before June 15, 2020. Respondent shall file

                                  20   any response brief on or before June 25, 2020. Petitioner may file a reply brief on or before

                                  21   July 2, 2020.

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: May 21, 2020

                                  25                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                          2
